EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is responsive to the applicants’ amendment filed on 05/04/2022.
	Claim 1 has been amended. Claims 10-16have been withdrawn.  Accordingly, claims 1-9 are pending in this application.
	Applicant's cooperation in correcting the informalities in the drawing and specification are appreciated.  All of the objections to the specification as failing to provide proper antecedent basis for the claimed subject matter have been overcome.  

Drawings
The drawings were received on 05/04/2022.  These drawings are approved.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 13-16 directed to species non-elected without traverse.  Accordingly, claims 13-16 should be cancelled.

Claim Objections
Claim 1 is objected to because of the following informalities:  page 5, line 3, “the wall” should be changed to -- the curved wall--; page 5, line 6, “the vanes” should be changed to --the plurality of radially extending vanes-- for clarity and consistency terminology in the claim languages.  Appropriate correction is required.

Allowable Subject Matter
Applicants’ amendments filed on  05/04/2022 have overcome the previously applied combination of prior art. An updated search was subsequently performed by the examiner, and it was determined that no other prior art reference or combination of references successfully disclose the applicants’ invention, as now claimed. Accordingly, in view of the deficiencies of the prior art, the applicants’ invention is hereby found to be novel and non-obvious; therefore, claim  1 is allowed.   
	In view of the allowance of the generic claim 1, non-elected claims 10-12 have been rejoined with their base claim.  Claims 1 and its dependent claims are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
	- Regarding claim 1: As pointed out by the applicants’ amendment (see amendment to the Claims section, page 5) and the applicants’ argument (see Remarks section, pages 9-10), the cited references fail to disclose or render obvious the claimed combination including the limitation directed to the curved wall including a first wall portion having a first radius and a second wall portion having a second radius, wherein the second radius is greater than the first radius; the flexible impeller includes a plurality of radially extending vanes, wherein the plurality of radially extending vanes contact the curved wall of the pump chamber such that separate pump cavities are defined between adjacent vanes and the pump chamber wall; the drive shaft passes through a first end wall which closes one side of the pump chamber and a distal end of the drive shaft rotates within a bearing defined by a second end wall which closes the opposite side of the pump chamber, wherein the drive shaft is drivable by a motor; and wherein the fluid inlet and the fluid outlet are defined in the second end wall.
	Moreover, the claims are allowed because the prior art of record does not teach  the advantages of combining the use of the drive shaft passes through a first end wall which closes one side of the pump chamber and a distal end of the drive shaft rotates within a bearing defined by a second end wall which closes the opposite side of the pump chamber; and wherein the fluid inlet and the fluid outlet are defined in the second end wall so that the curved wall of the pump chamber formed as a continuous and uninterrupted surface.  Accordingly, the pump is provided with a simpler design that requires fewer components and reduced the cost of the manufacturing, as set forth in the applicants’ abstract and specification on page 1, line 10 and page 2, lines 1-5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of four patents: Weickgenannt (U.S. Patent Number 3,309,965), Eickmann (U.S. Patent Number 3,694,114), Mendoza et al. (U.S. Patent Number 5,697,773), and Blomquist (U.S. Patent Application Publication Number 2010/0064718A1), each further discloses a state of the art.

Conclusion
7.	This application is in condition for allowance except for the following formal matters as set forth above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/							/Theresa Trieu/                                                                                    Primary Examiner, Art Unit 3746